Woods, J.
The plaintiffs’ claim in this action consists in part at least of items which, by the agreement between them and the defendant, were to have been paid for by the delivery of logs at an appointed place on the river Ammonoosuek. No time was by the terms of the contract limited for the defendant to execute his undertaking, and consequently he was bound to do it within a time which a jury might legally find to be a reasonable time-To ascertain this, the nature of the work, its difficulties and its hazards, and the degree of diligence actually used and frustrated, should be considered.
It appears that he had made some progress as early as January 1841, when a flood occurred which caused the loss of all the labor he had then done. lie might therefore not unreasonably claim that the time to be allowed him should be computed from that event. That would give him two years, which would seem a sufficient period to perform the undertaking, unless some special difficulties are shown to have attended it demanding a longer one. Those which have been indicated as connected with the navigation of the stream ought not to be so regarded, because, in point of fact, he seems to be allowed for all the logs that were furnished except those which were put into the river after the expiration of the two years. The auditor has found that the reasonable time for completing the contract expired with the two years, and no valid objection to his determination on that head has been made to appear. There must therefore be

Judgment on the report.